Title: From George Washington to Thomas Smith, 8 May 1786
From: Washington, George
To: Smith, Thomas



Sir;
Mount Vernon 8th May 1786.

Vale Crawford died indebted to me—say One hundred pounds Virginia Curry—more or less. Previously thereto, he wrote me the letter dated Jacobs Creek, May 8th 1774 and accompanied it with the Bill of Sale herewith transmitted dated May 8th 1774.

Quære, Is this Bill now valid?
Will it secure my debt? This is all I want.
And can it be recovered without hazarding a defeat which may add cost without benefit.
If these points should be determined in the affirmative, I would wish you to prosecute my claim so far as to secure my debt, but not otherwise. In haste, but with much esteem—I am—Sir Yr Most Obedt Servt

Go: Washington

